 Case: 4:18-cv-02072-HEA Doc. #: 47 Filed: 11/14/19 Page: 1 of 4 PageID #: 337



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

RODRIQUEZ HARRIS,                                    )
                                                     )
       Plaintiff,                                    )
                                                     )       Case No. 4:18-CV-02072 HEA
v.                                                   )
                                                     )
BRETT HAYS, et al.,                                  )
                                                     )
       Defendants.                                   )


 CONSENT MOTION TO AMEND CASE MANAGEMENT ORDER AND TO ADOPT
           JOINT PROPOSED AMENDED SCHEDULING PLAN

       The parties submit this Consent Motion to Amend Case Management Order and to Adopt

Joint Proposed Amended Scheduling Plan to the Court for its consideration.

       A.       After conferring via email, the parties all agree that assignment to Track 5B:

Prisoner Standard is not appropriate because Plaintiff was not self-represented at the time the

complaint in this matter was filed. Pursuant to Local Rule 16-5.01, the parties request that this

Court assign this matter to Track 3, the complex case management track. Due to the parties

involved, the variety of claims alleged, and current stage of the case, the parties believe that the

case will not be concluded within 24 months. As such, this Joint Proposed Scheduling Plan

contemplates deadlines consistent with a Track 3 assignment.

       B.       Date for joinder of additional parties or amendment of pleadings: January 27,

2020 [13 months after the date of filing, December 27, 2018].

       C.       The Discovery Plan:

                1.     The parties do not currently anticipate any issues surrounding Electronically

                       Stored Information (ESI). To the extent the parties reach a disagreement



                                                 1
Case: 4:18-cv-02072-HEA Doc. #: 47 Filed: 11/14/19 Page: 2 of 4 PageID #: 338



                 regarding the handling of said information, they jointly agree that such a

                 dispute shall be reported to the Court no later than January 31, 2020.

          2.     Although the parties do not currently have any agreement for asserting

                 claims of privilege, neither party waives any assertion of privilege going

                 forward.

          3.     Date on which the parties will disclose information and exchange

                 documents pursuant to Federal Rule of Civil Procedure 26(a)(1): January

                 31, 2020.

          4.     Discovery should not be conducted in phases or limited to certain issues.

          5.     Plaintiff shall disclose its expert witness or witnesses’ identities and reports

                 by May 1, 2020, and make the expert or experts available for deposition

                 within thirty (30) days thereafter. Defendant shall disclose its expert

                 witness or witnesses’ identities and reports by June 26, 2020, and make the

                 expert or experts available for deposition within thirty (30) days thereafter.

          6.     The presumptive limits set for depositions and interrogatories as set forth in

                 the Federal Rules of Civil Procedure are appropriate.

          7.     No physical or mental examinations of the parties will be requested.

          8.     Discovery will be completed by August 31, 2020.

          9.     Daubert motions will be filed by September 25, 2020 [21 months after the

                 date of filing, December 27, 2018].

          10.    The parties believe that referral to mediation would be helpful and believe

                 that this case should be referred to mediation by March 30, 2020.

          11.    The deadline for filing any dispositive motion shall be October 2, 2020.



                                            2
 Case: 4:18-cv-02072-HEA Doc. #: 47 Filed: 11/14/19 Page: 3 of 4 PageID #: 339



               12.     The earliest date by which this case should reasonably be expected to be

                       ready for trial is January 11, 2021 [approx.. 24 months after the date of

                       filing, December 27, 2018].

               13.     An estimate of the length of time expected to try the case to verdict: 5

                       courtroom days.

       D.      The parties believe that a protective order will be appropriate to protect the parties’

confidential information and anticipate presenting a protective order for the Court’s approval.

       E.      The parties request that the Court’s scheduling order give them the authority to

mutually agree to changes of any of the deadlines set forth in the scheduling order provided such

changes do not alter the Court’s trial setting.

       WHEREFORE, the parties respectfully request that the Court GRANT their Consent

Motion to Amend Case Management Order and to Adopt Joint Proposed Amended Scheduling

Plan; enter its Order Amending the Case Management Order in this case to the dates set forth

herein; and for such other and further relief as is necessary and proper.



                                                      Respectfully submitted,

                                                      ERIC S. SCHMITT
                                                      Attorney General


                                                      By: /s/ John W. Taylor
                                                      John W. Taylor, Mo Bar #36894
                                                      Assistant Attorney General
                                                      P.O. Box 861
                                                      St. Louis, MO 63188
                                                      314-340-7861
                                                      314-340-7029 Fax
                                                      John.Taylor@ago.mo.gov
                                                      Attorney for Defendant Brett Hays



                                                  3
 Case: 4:18-cv-02072-HEA Doc. #: 47 Filed: 11/14/19 Page: 4 of 4 PageID #: 340



                                                     By: /s/ Justin C. Moore
                                                     Justin C. Moore, Mo Bar #65057
                                                     Assistant Attorney General
                                                     P.O. Box 861 St. Louis, MO 63188
                                                     314-340-7861
                                                     314-340-7029 Fax
                                                     Justin.Moore@ago.mo.gov
                                                     Attorneys for Defendant Cody Bennett
                                                     By: /s/ Shannon B. Gamble
                                                     Shannon B. Gamble, Mo Bar #43469
                                                     Assistant Attorney General
                                                     P.O. Box 899
                                                     Jefferson City, MO 65102
                                                     573-751-9167
                                                     573-751-9456 Fax
                                                     Shannon.Gamble@ago.mo.gov
                                                     Attorneys for Defendant Michele Mayes




                                                     /s/ Michael S. Foster
                                                     Michael S. Foster     MO61205
                                                     Foster Wallace, LLC
                                                     1501 Westport Road
                                                     Kansas City, MO 64111
                                                     Tel. No. 816.249.2101
                                                     Fax No. 816.249.2170
                                                     Michael@fosterwallace.com
                                                     One of the attorneys for Plaintiff Rodriquez
                                                     Harris


                                     Certificate of Service

       I hereby certify that on this 14th day of November, a true and correct copy of the

foregoing was electronically filed with the Clerk of this Court using the CM/ECF filing system

and that copies of the same were served on all counsel of record by the CM/ECF filing system.


                                                     /s/ John W. Taylor
                                                     John W. Taylor
                                                     Assistant Attorney General



                                                4
